Mr. Justice Waterman delivered the opinion of the Court. Sec. 10 of the act relating to voluntary assignments, chapter 72 of the Revised Statutes of Illinois, reads as follows: “ And all creditors who shall not exhibit his, her or their claim within the term of three months from the publication of notice as aforesaid, shall not participate in the dividends until after the payment in full of all claims presented within said term and allowed by the County Court.” That a claim is litigated and disputed during the time to file claims, is no excuse for not presenting it to the assignee. Rassieur v. Jenkins, Assignee, 64 Ill. App. 336; Snydacker v. Swan Land Co., 154 Ill. 220. The Illinois statute concerning assignments was taken largely from the Iowa statute. In that State the Supreme Court hold that a claim filed after three months can not prorate, and that no equitable considerations whatever entitle the claimant to relief. The following decisions of the Iowa Supreme Court have been frequently cited and-followed by the courts of Illinois: In re Holt, 45 Ia. 301; McKindley v. Nourse, 67 Ia. 119; Loomis v. Griffin, 78 Ia. 482; Carter v. Lee, 47 N. W. Rep. 1014; Conlee Lumber Co. v. Meyer, 74 Ia. 403; Smith v. Wheeler, 12 N. W. Rep. (Ia.) 626; In re Stewart, 43 N. W. Rep. (Ia.) 296; Budd v. King, 48 N. W. Rep. (Ia.) 296; Clendenning v. Perrine, 49 N. W. Rep. (Ia.) 334; Scott v. Thomas, 62 N. W. Rep. (Ia.) 790. It is not alleged that the petitioner did not have knowledge of the assignment. If the assignee conspired and by fraudulent means prevented the petitioner from filing its claim within the three months, such conduct did not extend appellant’s time to file such claim. The petitioner should in such case proceed against the assignee personally. The order of the County Court is affirmed.